UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/12 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2012 (Unaudited) Registered Investment Companies100.1% Shares Value ($) Dreyfus Appreciation Fund 25,621 a 1,135,031 Dreyfus BASIC S&P 500 Stock Index Fund 22,319 a 649,032 Dreyfus Bond Market Index Fund, BASIC Shares 435,348 a 4,832,366 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 87,993 a 1,336,615 Dreyfus Emerging Markets Fund, Cl. I 47,024 a 460,361 Dreyfus Global Absolute Return Fund, Cl. I 22,261 a,b 268,912 Dreyfus Global Real Estate Securities Fund, Cl. I 19,247 a 158,208 Dreyfus High Yield Fund, Cl. I 210,150 a 1,386,989 Dreyfus International Bond Fund, Cl. I 76,008 a 1,333,181 Dreyfus International Equity Fund, Cl. I 6,679 a 190,692 Dreyfus International Stock Index Fund 21,458 a 306,417 Dreyfus International Value Fund, Cl. I 15,743 a 161,213 Dreyfus MidCap Core Fund, Cl. I 15,017 a 365,813 Dreyfus Opportunistic Midcap Value Fund, Cl. I 11,765 a 360,726 Dreyfus Research Growth Fund, Cl. Z 151,732 a 1,582,566 Dreyfus Small Cap Stock Index Fund 16,411 a 363,836 Dreyfus Strategic Value Fund, Cl. I 31,638 a 966,526 Dreyfus Total Return Advantage Fund, Cl. I 334,276 a 4,609,671 Dreyfus U.S. Equity Fund, Cl. I 62,053 a 962,446 Dreyfus/Newton International Equity Fund, Cl. I 18,496 a 317,383 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 23,972 a 369,644 International Stock Fund, Cl. I 18,511 a 263,960 Total Investments (cost $20,917,753) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2012, net unrealized appreciation on investments was $1,463,835 of which $1,468,625 related to appreciated investment securities and $4,790 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 78.6 Mutual Funds: Foreign 21.5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 22,381,588 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2012 (Unaudited) Registered Investment Companies99.6% Shares Value ($) Dreyfus Appreciation Fund 30,586 a 1,354,954 Dreyfus BASIC S&P 500 Stock Index Fund 25,885 a 752,721 Dreyfus Bond Market Index Fund, BASIC Shares 63,353 a 703,214 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 20,363 a 309,317 Dreyfus Emerging Markets Fund, Cl. I 110,332 a 1,080,153 Dreyfus Global Absolute Return Fund, Cl. I 107,386 a,b 1,297,219 Dreyfus Global Real Estate Securities Fund, Cl. I 93,849 a 771,441 Dreyfus High Yield Fund, Cl. I 48,706 a 321,458 Dreyfus International Bond Fund, Cl. I 17,595 a 308,612 Dreyfus International Equity Fund, Cl. I 9,344 a 266,764 Dreyfus International Stock Index Fund 29,472 a 420,859 Dreyfus International Value Fund, Cl. I 20,910 a 214,115 Dreyfus MidCap Core Fund, Cl. I 17,411 a 424,125 Dreyfus Opportunistic Midcap Value Fund, Cl. I 16,349 a 501,260 Dreyfus Research Growth Fund, Cl. Z 174,457 a 1,819,585 Dreyfus Small Cap Stock Index Fund 18,959 a 420,314 Dreyfus Strategic Value Fund, Cl. I 35,326 a 1,079,201 Dreyfus Total Return Advantage Fund, Cl. I 77,349 a 1,066,648 Dreyfus U.S. Equity Fund, Cl. I 71,811 a 1,113,790 Dreyfus/Newton International Equity Fund, Cl. I 25,304 a 434,220 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 27,787 a 428,472 International Stock Fund, Cl. I 25,566 a 364,577 Total Investments (cost $14,167,273) % Cash and Receivables (Net) .4 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2012, net unrealized appreciation on investments was $1,285,746 of which $1,329,983 related to appreciated investment securities and $44,237 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 64.4 Mutual Funds: Foreign 35.2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 15,453,019 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2012 (Unaudited) Registered Investment Companies99.5% Shares Value ($) Dreyfus Appreciation Fund 66,070 a 2,926,911 Dreyfus BASIC S&P 500 Stock Index Fund 56,728 a 1,649,664 Dreyfus Bond Market Index Fund, BASIC Shares 492,613 a 5,467,999 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 111,277 a 1,690,298 Dreyfus Emerging Markets Fund, Cl. I 224,730 a 2,200,106 Dreyfus Global Absolute Return Fund, Cl. I 171,091 a,b 2,066,776 Dreyfus Global Real Estate Securities Fund, Cl. I 144,916 a 1,191,210 Dreyfus High Yield Fund, Cl. I 264,670 a 1,746,821 Dreyfus International Bond Fund, Cl. I 96,235 a 1,687,956 Dreyfus International Equity Fund, Cl. I 19,606 a 559,755 Dreyfus International Stock Index Fund 62,131 a 887,237 Dreyfus International Value Fund, Cl. I 45,333 a 464,206 Dreyfus MidCap Core Fund, Cl. I 37,770 a 920,083 Dreyfus Opportunistic Midcap Value Fund, Cl. I 26,968 a 826,829 Dreyfus Research Growth Fund, Cl. Z 375,237 a 3,913,718 Dreyfus Small Cap Stock Index Fund 41,027 a 909,577 Dreyfus Strategic Value Fund, Cl. I 79,713 a 2,435,223 Dreyfus Total Return Advantage Fund, Cl. I 423,396 a 5,838,629 Dreyfus U.S. Equity Fund, Cl. I 156,334 a 2,424,740 Dreyfus/Newton International Equity Fund, Cl. I 52,975 a 909,052 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 59,848 a 922,852 International Stock Fund, Cl. I 52,933 a 754,818 Total Investments (cost $39,692,760) % Cash and Receivables (Net) .5 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2012, net unrealized appreciation on investments was $2,701,700 of which $2,752,230 related to appreciated investment securities and $50,530 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 70.4 Mutual Funds: Foreign 29.1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 42,394,460 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
